                            UNITED STATES DISTRICT COURT
                       , EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                      NO. 5: 19-cr-00485-D



  UNITED STATES OF AMERICA

      v.                                                                 ORDER

  DEMETRIUS MAURICE YOUNG



       This matter having come before the Court by motion o[the Office of the Federal Public

Defender to grant Demetrius Maurice Young a fourteen (14) hour temporary release on Tuesday,

March 23, 2021, from no earlier than 7:00 am and returning no later than 9:00 pm the same day so

that he may attend his adoptive father's viewing and memorial service.

       For purposes of attending his adoptive father's viewing and memorial service and for good

cause shown, it is hereby ORDERED that the fourteen-hour (14) furlough is GRANTED.

       The Defendant shall be released at no earlier than 7:00 am to the custody of Arlene Burrows

on March 23, 2021, from Western Tidewater Regional Jail for purposes of attending the viewing

and memorial services at the United House of Prayer for All People, 102 Hoskins Street, High

Point, North Carolina 27260. At all times, the Defendant shall remain in the custody of his mother,

Arlene Burrows. The Defendant shall return to Western Tidewater Jail no later than 9:00 pm on

March 23, 2021.

       IT IS SO ORDERED.

       This Jj_ day of March, 2021.




                                      United States District Judge




           Case 5:19-cr-00485-D Document 47 Filed 03/19/21 Page 1 of 1
